Case 1:19-cv-00660-MKB-PK Document 151 Filed 02/03/21 Page 1 of 4 PageID #: 1283
                                        U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York

                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      February 3, 2021
 By ECF
 The Honorable Margo K. Brodie
 Chief United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Federal Defenders of NY, Inc. v. Federal Bureau of Prisons, et al.
                Civil Docket No. 19-cv-660 (Brodie, Ch. J.)(Kuo, M.J.)

 Dear Judge Brodie:

         This Office represents Defendants Federal Bureau of Prisons (“BOP”) and the Warden of
 the Metropolitan Detention Center (“MDC”) in the above-referenced matter. We write pursuant
 to the Court’s January 19, 2021 order requiring Defendants to provide a status report ahead of the
 February 5, 2021 conference in this matter addressing legal access for individuals housed at the
 MDC and the Metropolitan Correctional Center in New York, New York (“MCC”).

         MDC and MCC continue to offer legal access by telephone and video-teleconference
 (VTC) every weekday, during the morning, afternoon, and evening. Also, MCC has resumed in-
 person legal visiting. As discussed below, MDC has not yet resumed in-person legal visiting but
 is planning to do so in the near future.

        A. In-Person Legal Visitation

         MCC continues to offer in-person legal visiting seven days per week, by appointment.
 Visiting at MDC has been suspended since December 11, 2020, as a result of a then-occurring
 COVID-19 outbreak on three of its units. The MDC has undertaken a re-testing plan to ensure
 that inmates who previously tested negative are re-tested, and each inmate subsequently receives
 a negative test result. MDC is in the final stages of preparing to resume in person visitation
 consistent with the results of these tests. We have provided Plaintiff with a tentative timeline for
 re-opening and, through the mediation process, will continue to update Plaintiff as the situation
 develops.

          Both facilities continue to take various steps to ensure the safety of visitors, including
 regular temperature and symptom screening of all visitors, the use of individual attorney rooms to
 ensure social distancing, and the use of masks throughout the facility. The parties continue to
 work cooperatively on these issues. The parties have tentatively scheduled a test of air circulation
 in visiting spaces at both facilities requested by Plaintiff for February 11. While the parties had
 originally hoped to conduct these tests on February 1, the parties agreed to postpone the test as a
Case 1:19-cv-00660-MKB-PK Document 151 Filed 02/03/21 Page 2 of 4 PageID #: 1284



 result of the snow storm that day. Defendants continue to provide the mediation team with
 information about efforts to ensure staff and inmate compliance with the use of masks. Defendants
 have not received any reports of staff failing to wear masks at either facility since this issue was
 discussed at the last status conference.

        B. Attorney Calls and VTCs

          In light of the challenges posed by the ongoing pandemic, both facilities continue to offer
 a full schedule of telephone calls and VTCs on weekdays, in the morning, afternoon, and evening.
 In addition, both facilities continue to accommodate urgent legal access requests on a case-by-case
 basis.

          In Defendants’ last status report, we had advised that there was a three to four-fold increase
 in call requests over the prior week. Call request volume since then has dropped to normal levels.
 At MDC, the facility worked with Plaintiff to reduce the number of telephone call requests not
 placed within 48 hours from over 30 requests on January 22, to 19 requests on January 28, to 3
 requests on February 2. The dramatic reduction in so-called “backlog” calls is the result of the
 increased capacity provided by new telephone lines on the 5th, 6th, and 7th floors, along with MDC
 taking the initiative to contact attorneys on the “backlog” list to facilitate calls as quickly as
 possible.

                1. Updating MDC’s Efforts to Increase Telephone and VTC Capacity

         Against the backdrop of these successful efforts to place calls promptly, MDC continues
 to work expeditiously to increase capacity to the point where we expect it can handle surges in call
 requests moving forward. The facility continues to install new telephone lines on each unit. As
 of this writing, new phone lines have been installed in four of the facility’s units (73, 52, 53, and
 62). The facility expects to continue installation of additional telephones lines and have at least
 one more unit available this week. These telephone lines are in addition to existing capacity. 1

        We are also aware of the need for additional VTC capacity at the MDC. We intend to work
 with Plaintiff through the mediation process to increase VTC capacity in the near term, while MDC
 undertakes efforts to obtain additional equipment in order to provide a greater increase in its VTC
 capacity for the long term.

        We continue to work with Plaintiff on these issues, and update it on Defendants’ efforts,
 through the mediation process.




        1
          During the January 19, 2021 status conference, the Court asked whether these additional
 telephones will increase the facility’s ability to produce individuals by telephone for their
 criminal appearances. We expect that these telephones will provide some increased capacity,
 and are working with this Office’s Criminal Division to implement this increased capacity.


                                                   2
Case 1:19-cv-00660-MKB-PK Document 151 Filed 02/03/21 Page 3 of 4 PageID #: 1285




                  2. Issues Caused By Monday’s Snowstorm

         Another issue the parties are addressing through the mediation process is the cancellation
 of some legal calls and court appearances as a result of Monday’s snowstorm. In previous years,
 the court normally would close during severe, inclement weather, and court proceeds would be
 rescheduled. As a result of the transition to remote proceedings during the pandemic, weather
 currently does not pose the same challenge for the court or attorneys. However, both MDC and
 MCC had to assess whether they could safely provide remote proceedings and legal calls earlier
 this week in light of the storm’s impact on staffing levels. Both facilities attempted to provide
 these calls and VTCs, but ultimately, MDC did not have sufficient staff to complete all calls on
 Monday and Tuesday. 2 Through the mediation process, we have discussed a plan to reschedule
 the cancelled calls. This plan is still being finalized, but likely will combine increasing capacity
 at certain hours with outreach by the facility to counsel to reschedule calls, as it did with the
 “backlog” calls. Through these efforts, MDC expects to have all rescheduled calls placed by mid-
 week next week. We will continue to work with Plaintiff and the mediation team on this issue.

                  3. Both Facilities Continue to Promptly Handle Urgent Call Requests

         As the parties have discussed during previous conferences, the facilities receive a number
 of urgent legal call requests which are handled outside of the traditional legal call scheduling
 system. These requests are handled at all times, including over weekends, if needed. Indeed, over
 the past two weeks, MDC has addressed four of these urgent requests, responding to each request
 within 24 hours, and placing the telephone call as soon as possible. We have started to provide
 updates to the mediation team regarding the status of these requests. The parties are discussing
 through the mediation process how best to advise counsel and manage the flow of these requests
 moving forward.

           C. Other Issues Pertaining to MCC and MDC

         The parties continue to discuss other issues collaterally related to the attorney client access
 issues underlying this matter, such as updates regarding the facilities’ efforts to provide COVID-
 19 vaccinations to inmates. Defendants are committed to continuing this dialogue and resolving
 any issues that arise through the mediation process.




           2
             On Tuesday, MDC completed most calls scheduled for individuals housed on the 6th,
 7th,   and 8th floors, as well as the Special Housing Unit.


                                                   3
Case 1:19-cv-00660-MKB-PK Document 151 Filed 02/03/21 Page 4 of 4 PageID #: 1286



       We thank the Court for its consideration of this matter.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:              /s/
                                                    Seth D. Eichenholtz
                                                    Sean P. Greene-Delgado
                                                    Matthew J. Modafferi
                                                    Assistant U.S. Attorneys
                                                    718-254-7036/6484/6229
                                                    seth.eichenholtz@usdoj.gov
                                                    sean.greene@usdoj.gov
                                                    matthew.modafferi@usdoj.gov

 cc:   Counsel of Record (By ECF)

       Loretta E. Lynch
       Roberto Finzi
       Norhan Bassiouny
       Paul, Weiss, Rifkind, Wharton & Garrison LLP


       Jeffrey Oestericher
       David Jones
       Assistant U.S. Attorneys
       U.S. Attorney’s Office, S.D.N.Y.




                                                4
